

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.123


 



SEPARATION AGREEMENT


This SEPARATION AGREEMENT (the “Agreement”) is made and entered by and between
Carl Goldberg (“Employee”) and Roseland Management Services, L.P. (the
“Company”).


WHEREAS, Employee and the Company are parties to an Employment Agreement entered
into as of October 23, 2012 (the “Employment Agreement”), made in connection
with and at the closing of the transactions contemplated by, that certain
Membership Interest and Asset Purchase Agreement (the “Purchase Agreement”)
dated as of October 8, 2012, entered into by and among Canoe Brook Investors,
L.L.C. (formerly known as Roseland Partners, L.L.C.), a New Jersey limited
liability company (“Seller”), Mack-Cali Realty Acquisition Corp., a Delaware
corporation, or its designee (the “Purchaser”), Mack-Cali Realty, L.P., a
Delaware limited partnership (“MCRLP”) and Mack-Cali Realty Corporation, a
Maryland corporation (“MCRC” and, together with MCRLP, the “Parents”), and, for
the limited purposes stated therein, each of Marshall B. Tycher, Bradford R.
Klatt and Carl Goldberg;


WHEREAS, the Company and Employee desire that Employee resign his employment
with the Company and his position as Co-President of the Company to reduce the
Company’s administrative and general expenses, and the parties determined to
effect such Employee resignations upon the terms and conditions set forth
herein;


WHEREAS, in connection with the forgoing, concurrently with the execution of
this Agreement, Seller, Purchaser, Parents and each of Marshall B. Tycher,
Bradford R. Klatt and Carl Goldberg entered into an Amendment to the Purchase
Agreement which shall become effective as of the Effective Date and conditioned
upon the effectiveness of this Agreement; and


WHEREAS, in connection with the forgoing, concurrently with the execution of
this Agreement, Carl Goldberg has entered into a Consulting Agreement with the
Company (the “Consulting Agreement”) pursuant to which Carl Goldberg will
provide certain consulting services to the Company as an independent contractor
for a period of one year.


NOW THEREFORE in consideration of the mutual covenants set forth herein,
Employee and the Company agree as follows:


1.  
Capitalized terms used but not defined herein shall have the meaning assigned to
such terms in the Employment Agreement.



2.  
Employee hereby resigns from employment with the Company, from his position of
Co-President of the Company, and from any and all offices, positions,
directorship, and/or fiduciary responsibilities of any nature or description
with the Company, Parents or their respective subsidiaries or affiliates or any
of their employee benefit plans, effective as of October 23, 2014 (the
“Employment Termination Date”).  Notwithstanding the foregoing, Employee shall
have the right to continue to use his existing office at the Company’s Short
Hills, New Jersey location until December 31, 2014 in order for Employee to
transition his current business activities related to Seller to another location
in an orderly fashion, provided that Employee shall not be entitled to any
salary or other compensation for such period or activities.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.  
(a)           Subject to Section 4, in full and final satisfaction of any
amounts due or which could be due to Employee pursuant to the Employment
Agreement and any other benefits thereunder or otherwise, it is agreed as
follows:



(i)  
Within five days following the Employment Termination Date, the Company will pay
Employee any unpaid amounts in respect of the Annual Base Salary earned by
Employee through the Employment Termination Date, and Employee shall not be
entitled to any additional payment in respect of his Annual Base Salary or any
other salary (including, without limitation, no right or entitlement to any of
the Remaining Salary);



(ii)  
Six months after the date of Employee’s separation from service (as determined
pursuant to Section 409A, defined below), or, if earlier, within ten days after
the date of Employee’s death, the Company will pay Employee or the legal
representatives of his estate, as applicable, $500,000 in full satisfaction of
all bonus payments or obligations in respect thereto, including all Awarded
Target Bonuses;



(iii)  
The Company will reimburse Employee for as yet unreimbursed expenses he may have
incurred prior to the Employment Termination Date, subject to Employee’s
submission of appropriate receipts and pursuant to its expense reimbursement
policy, within 60 days following the Employment Termination Date;



(iv)  
The Company shall continue to provide Employee with health insurance coverage
through the Employment Termination Date; and



(v)  
If the Employee timely elects to receive continuation of health insurance
coverage pursuant to COBRA, the Company shall pay, on behalf of the Employee and
his eligible dependents, the applicable COBRA premiums until the earlier of (i)
October 23, 2015 and (ii) the termination of the Consulting Agreement for any
reason.



(b)           In consideration of Employee’s execution of this Agreement, and
the representations, covenants and releases given by the Employee herein, the
Company will pay Employee $750,000 within five days following the Employment
Termination Date.


4.  
On or within five days following the Employment Termination Date, the Employee
shall provide the Company a release in the form attached hereto as Exhibit A
(the “Release”) in further consideration for, and as a condition precedent to,
receipt of the payments described in Section 3 herein.  In addition, it is
understood and agreed that all payments hereunder shall be subject to all
required deductions and withholdings.

 
 
 
2

--------------------------------------------------------------------------------

 
 

 
5.  
Employee understands and agrees that he is receiving compensation, payments
and/or benefits under this Agreement and the Amendment to the Purchase Agreement
that are in excess of those to which he is now entitled, from the Company and/or
Company Releasees (as defined in Section 7), and that such compensation,
payments and benefits are being provided to him in consideration of his
acceptance and execution of, and in reliance upon his representations in, this
Agreement.  Employee acknowledges that such consideration is adequate and
satisfactory to him.



6.  
Except for the payments and benefits provided for in Sections 2 and 3, and any
401(k) or other vested benefits due to Employee pursuant to the terms and
conditions of any employee benefit plan of the Company or its affiliates in
which Employee was a participant on or prior to the Employment Termination Date,
Employee acknowledges and agrees that he is entitled to no other compensation,
payments, rights, or benefits from the Company and/or the Company Releasees of
any kind or nature whatsoever, including, without limitation, pursuant to the
Employment Agreement (including, without limitation, the Fixed Amount, Remaining
Salary, Medical Continuation, Target Bonuses, accelerated vesting of Vested
Options or other Vested Incentive Compensation and Vested Option Exercise
Election) and/or for any other salary, tips, severance pay, fringe benefits,
vacation pay, bonuses, incentive compensation, sick pay, insurance, disability
insurance, medical benefits, paid or unpaid leave, severance, vesting of equity
awards, performance award or payments or any other allowance, payment, grant,
award or benefit of any nature or description; provided however that nothing
herein shall affect Employee’s rights to indemnification, advancement, defense
or reimbursement pursuant to Section 15(a) of the Employment Agreement, any
applicable D&O policies or any similar insurance policies or the Company’s or
any Company Releasee’s organizational documents.  In addition, the Employee
acknowledges and agrees that any unvested portion of equity and/or equity-based
awards (including, without limitation, stock options, restricted stock and
phantom awards), if any, previously granted to the Employee by the Company,
MCRLP, MCRC or any of their respective subsidiaries or affiliates, that remain
outstanding shall, as of the Employment Termination Date, be immediately
forfeited and the Employee shall have no further rights to such unvested awards.



7.  
In further consideration of the covenants undertaken herein by the Company,
including, without limitation, the payments described in Section 3, Employee
hereby waives, releases and forever discharges (i) the Company and any of its
predecessors, parents (including each of MCRLP and MCRC), subsidiaries,
affiliates, and related companies, and all of its and/or their respective past
and present parents, subsidiaries, affiliates, (ii) the respective past and
present directors, officers and employees of the foregoing entities, and to the
extent related to activities of the foregoing entities, the respective insurers,
attorneys, representatives and agents of the foregoing entities, and (iii) all
of the respective successors and assigns of the foregoing entities (individually
and collectively “Company Releasees”) from and with respect to any and all
legally waivable claims, grievances, injuries, controversies, agreements,
covenants, promises, debts, accounts, actions, causes of action, suits,
arbitrations, sums of money, attorneys’ fees, costs, damages, or any right to
any monetary recovery or any other personal relief, whether known or unknown, in
law or in equity, by contract, tort or pursuant to federal, state or local
statute, regulation, ordinance or common law, which Employee now has, ever had,
or may hereafter have, based upon or arising from any fact or set of facts,
whether known or unknown to Employee, from the beginning of time until the
Employment Termination Date.  Without limiting the generality of the foregoing,
this waiver, release, and discharge includes any claim or right asserted or
which could have been asserted by Employee against the Company or any Company
Releasee  and/or based upon or arising under any federal, state or local tort,
fair employment practices, equal opportunity, or wage and hour laws, including,
but not limited to, the common law of the State of New York and the State of New
Jersey, Title VII of the Civil Rights Act of 1964, the New York State Human
Rights Law, the New York City Human Rights Law, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, 42 U.S.C. Section 1981, the Equal
Pay Act, the Fair Labor Standards Act, the New York Labor Law, the New Jersey
Law Against Discrimination, the New Jersey Wage and Hour Law, the New Jersey
Family Leave Act, the New Jersey Conscientious Employee Protection Act and the
Employee Retirement Income Security Act, including all amendments thereto.

 
 
 
3

--------------------------------------------------------------------------------

 
 

 
Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Employee of:  (i) any claim or right that may first arise
after the Employment Termination Date; (ii) any claim or right of Employee under
this Agreement, the Purchase Agreement (as amended) or the Consulting Agreement;
(iii) any 401(k) benefits or other vested benefits due to Employee pursuant to
the terms and conditions of any employee benefit plan of the Company or its
affiliates in which Employee was a participant on or prior to the Employment
Termination Date; or (iv) any claim or right Employee may have to
indemnification, advancement, defense or reimbursement pursuant to Section 15(a)
of the Employment Agreement, any applicable D&O policies or any similar
insurance policies or the Company’s or any Company Releasee’s organizational
documents.


8.  
Employee represents and affirms that (i) he has not commenced, maintained,
prosecuted, or participated in any complaint, claim or action against the
Company and/or the Company Releasees, in any court or before any administrative,
investigative or arbitral body or agency, (ii) to the best of Employee’s
knowledge and belief, there is no outstanding claim or demand for relief against
the Company and/or the Company Releasees by Employee or any person,
organization, or entity acting on his behalf, and (iii) that Employee will not
in the future commence, maintain, prosecute or participate in any complaint,
claim of any nature or description or action, against the Company or any Company
Releasee for any claim released herein in any court or before any
administrative, investigative or arbitral body or agency.  Notwithstanding the
foregoing, this Agreement does not extend to those rights, which as a matter of
law cannot be waived.



9.  
In further consideration of the covenants undertaken herein by Employee, the
Company, MCRLP and MCRC, on behalf of themselves and each of their respective
subsidiaries, affiliates and related companies, and all of their respective past
subsidiaries, affiliates and related companies (individually and collectively
“MCRC Releasors”), hereby waive, release and forever discharge Employee and his
heirs, representatives, attorneys, agents, successors, and assigns from and with
respect to any and all legally waivable claims, grievances, injuries,
controversies, agreements, covenants, promises, debts, accounts, actions, causes
of action, suits, arbitrations, sums of money, attorneys’ fees, costs, damages,
or any right to any monetary recovery or any other personal relief, whether
known or unknown, in law or in equity, by contract, tort or pursuant to federal,
state or local statute, regulation, ordinance or common law, which any of the
MCRC Releasors now has, ever had, or may hereafter have, based upon or arising
from any fact or set of facts, whether known or unknown to any such MCRC
Releasor, from the beginning of time until the Employment Termination Date,
other than (i) any claim or right of any MCRC Releasor that may first arise
after the Employment Termination Date, (ii) any claim or right of the Company or
any MCRC Releasor under this Agreement, the Purchase Agreement (as amended) or
the Consulting Agreement, or (iii) claims that any such MCRC Releasor does not
know of for misappropriation of material assets by Employee.

 
 
 
 
4

--------------------------------------------------------------------------------

 

 
10.  
Neither this Agreement, nor anything contained in it, shall constitute or shall
be used as an admission or as evidence of any liability or wrongdoing whatsoever
by or attributable to the Company or the Company Releasees.  The Company and the
Company Releasees deny any liability whatsoever to Employee and/or that it or
they have violated any agreement with Employee, or any duty or obligation owed
him, derived from any source whatever whether statutory, regulatory, contractual
or otherwise.  Neither this Agreement, nor anything contained in it, shall be
introduced in any proceeding in any forum of any nature or description except to
enforce this Agreement or to defend against any claim relating to the subject
matter of the releases contained herein or as required by court order, subpoena,
or other legal process.



11.  
Employee agrees that he will not engage in any wrongful conduct that is
injurious to the Company’s, Parents’, their respective affiliates’ or its and
their respective officers’ or directors’, reputation and interest, including but
not limited to, disparaging, inducing or encouraging others to disparage or
bring claims against the Company, Parents, their respective affiliates, or its
or any of their respective officers or directors, or making or causing to be
made any statement that is critical of or otherwise maligns the business
reputation of the Company, Parents, their respective affiliates, or any of its
and their respective officers or directors, except if testifying truthfully
under oath pursuant to any lawful court order or subpoena (“Required
Disclosure”), provided that Employee shall provide prior notice of a Required
Disclosure as far in advance as reasonably practicable under the circumstances
of a Required Disclosure (unless prohibited by law), so that the Company or its
affiliates may intervene, appear or otherwise object, including by requesting
confidential hearing or treatment at the Company’s sole expense.



12.  
The Company (through its or its affiliates’ officers and directors) will not
engage in any wrongful conduct that is injurious to Employee’s reputation and
interest, including but not limited to, disparaging, inducing or encouraging
others to disparage or bring claims against Employee, or making or causing to be
made any statement that is critical of or otherwise maligns the business
reputation of Employee, except pursuant to a Required Disclosure, provided that
the Company shall provide prior notice of a Required Disclosure as far in
advance as reasonably practicable under the circumstances of a Required
Disclosure (unless prohibited by law), so that Employee may intervene, appear or
otherwise object, including by requesting confidential hearing or treatment at
Employee’s sole expense.

 
 
 
5

--------------------------------------------------------------------------------

 
 

 
13.  
The rights and obligations of the Parties hereunder shall be construed and
enforced in accordance with, and shall be governed by, the laws of the State of
New Jersey, without regard to principles of conflict of laws.



14.  
This Agreement, the Purchase Agreement (as amended) and the Consulting Agreement
constitute and contain the entire agreement and understanding between Employee
and the Company concerning the subject matters addressed herein and supersedes
and replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matter hereof.   It is
understood and agreed that except for paragraphs 10(b) (Effect on Employee
Benefits and Programs), 11 (Confidential Information), 12 (Return of Documents),
14 (Remedies), 15(a) (Indemnification), 19 (Notices), and 20 (Governing Law) of
the Employment Agreement, which shall survive according to their respective
terms, the Employment Agreement shall terminate and be null and void and of no
further effect, from and after the Effective Date.



15.  
This Agreement may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original.  Photographic and
facsimiled copies of such signed counterparts may be used in lieu of the
originals for any purpose.



16.  
If any provision of this Agreement or the application thereof is held invalid,
such invalidation shall not affect other provisions or applications of this
Agreement and to this end, the provisions of this Agreement are declared to be
severable, provided, however, that if the release provided for in Section 7 or
any part thereof (or the Release to be delivered pursuant to Section 4 hereof or
any part thereof) is declared or adjudged invalid or unenforceable for any
reason and, as a result, a claim covered by and released in Section 7 or the
Release (had Section 7 or the Release or part thereof not been declared or
adjudged invalid or unenforceable) is brought by Employee against the Company,
the entire Agreement shall be a nullity and all consideration provided in this
Agreement shall be repaid by Employee to the Company.



17.  
Each party has cooperated in the drafting and preparation of this
Agreement.  Hence, in any construction or interpretation of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.



18.  
This Agreement cannot be modified except in writing signed by all parties.



19.  
Employee hereby acknowledges: (a) he has been advised to consult with an
attorney before signing this Agreement; (b) he has obtained independent legal
advice from an attorney of his choice with respect to this Agreement, or has
knowingly and voluntarily chosen not to do so; (c) he freely, voluntarily and
knowingly entered into this Agreement after due consideration; (d) he has had a
minimum of twenty-one (21) days to review and consider this Agreement; (e) he
has a right to revoke this Agreement by notifying Dennis Block, Greenberg
Traurig, LLP, 200 Park Avenue, New York, New York 10166 in writing through and
including July 25, 2014; and (f) in exchange for his waivers, releases and
commitments set forth herein, including his waiver and release of all claims
arising under the Age Discrimination in Employment Act, the payments, benefits
and other considerations that he is receiving pursuant to this Agreement exceed
any payment, benefit or other thing of value to which he would otherwise be
entitled, and are just and sufficient consideration for the waivers, releases
and commitments set forth herein.

 
 
 
6

--------------------------------------------------------------------------------

 
 

 
20.  
This Agreement shall become effective upon the expiration of the revocation
period provided for in Section 19(e) above (the “Effective Date”), provided that
this Agreement has not been revoked in whole or in part.



21.  
This Agreement shall inure to the benefit of and shall be binding upon the
Company and/or the Company Releasees and all their respective successors and
assigns, and any entity with which they may merge or consolidate or to which
they may sell all or substantially all their or its assets, and Employee agrees
that, except for transfers by will or the laws of descent and distribution, he
may not sell or otherwise assign or transfer rights, obligations or benefits
under this Agreement (or any surviving provisions of the Employment Agreement)
and any attempt to do so shall be void; Employee further covenants and agrees
that he has not assigned or otherwise transferred any claim released in this
Agreement, in whole or party, to any person or entity.



22.  
Upon the Company’s request at any time on or after the Employment Termination
Date, Employee will return to the Company all keys, credit cards, if any, ID
cards, and beepers, and will return or destroy any and all original and
duplicate copies of all his work product and of files, calendars, books,
records, notes, notebooks, manuals, computer disks, diskettes, and any other
magnetic and other media materials he has in his possession or under his control
which contains confidential or proprietary information of the Company; provided
that through December 31, 2014, Employee may retain such keys and ID cards as
may be necessary to access his office at the Company’s Short Hills, New Jersey
location pursuant to Section 2 of this Agreement, which keys and ID cards will
be returned by Employee to the Company promptly after December 31, 2014.



23.  
All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or delivered by a recognized delivery service or mailed, postage prepaid, by
express, certified or registered mail, return receipt requested, and addressed
to the Chief Executive Officer of the Company or Employee, as applicable, at the
address set forth on Schedule I hereto (or to such other address as shall have
be duly provided in accordance with this Section 23).



24.  
The parties agree that the amounts and benefit payable hereunder are either
exempt from or compliant with Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and other guidance promulgated
thereunder (the “Section 409A”), and the parties agree not to take any position
inconsistent with such agreement for any reporting purposes, whether internal or
external, and to cause their affiliates, successors and assigns not to take any
such inconsistent position.  Notwithstanding anything in this Agreement to the
contrary, any payments or benefits due hereunder that constitute non-exempt
“deferred compensation” (as defined in Section 409A) that are otherwise payable
by reason of Employee’s termination of service will not be paid or provided to
Employee until he has undergone a “separation from service” (as defined in
Section 409A).  If, and only if, Employee is a “specified employee” (as defined
in Section 409A) and a payment or benefit provided for in this Agreement would
be subject to additional tax under Section 409A if such payment or benefit is
paid within six (6) months after Employee’s separation from service, then such
payment or benefit shall not be paid (or commence) during the six-month period
immediately following Employee’s separation from service except as provided in
the immediately following sentence.  In such an event, any payment or benefits
that otherwise would have been made or provided during such six-month period and
that would have incurred such additional tax under Section 409A shall instead be
paid to Employee in a lump-sum cash payment six months after the date of
Employee’s separation from service or, if earlier, within 10 days following the
date of Employee’s death.  The parties agree that the payment to be made to
Employee pursuant to Section 3(b) of this Agreement does not constitute
non-exempt “deferred compensation” within the meaning of Section
409A.  Employee’s right to receive any installment payments under this Agreement
shall be treated as a right to receive a series of separate payments and,
accordingly, each such installment payment shall at all times be considered a
separate and distinct payment as permitted under Section 409A.  If Employee is
entitled to any reimbursement of expenses or in-kind benefits that are
includable in Employee’s federal gross taxable income, the amount of such
expenses reimbursable or in-kind benefits provided in any one calendar year
shall not affect the expenses eligible for reimbursement or the in-kind benefits
to be provided in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred.  Employee’s right to reimbursement of expenses
or in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit.



 
 
 
7

--------------------------------------------------------------------------------

 

 
 
 
[Rest of the page intentionally left blank]




 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the dates set for below.




 
 
 
Dated: July 18, 2014
CARL GOLDBERG
 
 
/s/ Carl Goldberg
 
           
 
 
 
 
 
 
 
 
 
 
 
 
Dated: July 18, 2014
 
 
ROSELAND MANAGEMENT SERVICES, L.P.
 
By: Roseland Services, L.L.C., its general partner
 
By: MC Roseland TRS Operating L.L.C., its sole member
 
By: Mack-Cali Services, Inc., its sole member
 
 
By: /s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: President and Chief Executive Officer
 
 
 
 
 
 
 
Dated: July 18, 2014
 
MACK-CALI REALTY L.P.
 
By: Mack-Cali Realty Corporation, its general partner
 
 
By: /s/ Mitchell E. Hersh
      Mitchell E. Hersh, President and Chief
Executive Officer
 
 
 
 
Dated: July 18, 2014
 
MACK-CALI REALTY CORPORATION
 
 
By: /s/ Mitchell E. Hersh
      Mitchell E. Hersh, President and Chief
Executive Officer
   




 
 

--------------------------------------------------------------------------------

 

Exhibit A


Release




Reference is made to that certain Separation Agreement entered as of July 18,
2014 (“Agreement”) by and between the undersigned (the “Employee”) and Roseland
Management Services, L.P. (the “Company”).  Capitalized terms used in this
Release and not defined herein shall have the meaning assigned to them in the
Agreement.


In further consideration of the covenants undertaken pursuant to the Agreement,
including, without limitation, Section 4 of the Agreement and the payments
described in Section 3 of the Agreement, the Employee hereby waives, releases
and forever discharges (i) the Company and any of its predecessors, parents
(including each of MCRLP and MCRC), subsidiaries, affiliates, and related
companies, and all of its and/or their respective past and present parents,
subsidiaries, affiliates, (ii) the respective past and present directors,
officers and employees of the foregoing entities, and to the extent related to
activities of the foregoing entities, the respective insurers, attorneys,
representatives and agents of the foregoing entities, and (iii) all of the
respective successors and assigns of the foregoing entities (individually and
collectively “Company Releasees”) from and with respect to any and all legally
waivable claims, grievances, injuries, controversies, agreements, covenants,
promises, debts, accounts, actions, causes of action, suits, arbitrations, sums
of money, attorneys’ fees, costs, damages, or any right to any monetary recovery
or any other personal relief, whether known or unknown, in law or in equity, by
contract, tort or pursuant to federal, state or local statute, regulation,
ordinance or common law, which Employee now has, ever had, or may hereafter
have, based upon or arising from any fact or set of facts, whether known or
unknown to Employee, from the beginning of time until the Employment Termination
Date.  Without limiting the generality of the foregoing, this waiver, release,
and discharge includes any claim or right asserted or which could have been
asserted by Employee against the Company or any Company Releasee and/or based
upon or arising under any federal, state or local tort, fair employment
practices, equal opportunity, or wage and hour laws, including, but not limited
to, the common law of the State of New York and the State of New Jersey, Title
VII of the Civil Rights Act of 1964, the New York State Human Rights Law, the
New York City Human Rights Law, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, 42 U.S.C. Section 1981, the Equal Pay Act, the
Fair Labor Standards Act, the New York Labor Law, the New Jersey Law Against
Discrimination, the New Jersey Wage and Hour Law, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act and the Employee
Retirement Income Security Act, including all amendments thereto.


Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Employee of:  (i) any claim or right that may first arise
after the Employment Termination Date; (ii) any claim or right of Employee under
the Agreement, the Purchase Agreement (as amended) or the Consulting Agreement;
(iii) any 401(k) benefits or other vested benefits due to Employee pursuant to
the terms and conditions of any employee benefit plan of the Company or its
affiliates in which Employee was a participant on or prior to the Employment
Termination Date; or (iv) any claim or right Employee may have to
indemnification, advancement, defense or reimbursement pursuant to Section 15(a)
of the Employment Agreement, any applicable D&O policies or any similar
insurance policies or the Company’s or any Company Releasee’s organizational
documents.




/s/ Carl Goldberg
CARL GOLDBERG

 
 

--------------------------------------------------------------------------------

 



Schedule I


Employee Address


[Intentionally Omitted]





 
 

--------------------------------------------------------------------------------

 
